Citation Nr: 1419862	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-50 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  In March 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is credible lay evidence that the Veteran went ashore in the Republic of Vietnam in 1968, and is therefore presumed to have been exposed to herbicides.

2.  The Veteran's diabetes mellitus is etiologically related to herbicide exposure while on active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Legal Criteria and Analysis

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus to a compensable degree any time after such service, the diabetes mellitus will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the

Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181

The Veteran has claimed entitlement to service connection for diabetes mellitus as due to herbicide exposure.  The Board notes that it is not in dispute that the Veteran has a current diagnosis of diabetes mellitus, or that such disability has reached a compensable level, as the competent medical evidence of record shows a current diagnosis that requires the use of oral medication.  What remains for consideration is whether the Veteran's diabetes mellitus is related to his active service, to include reported herbicide exposure therein.  

The Veteran contends that in the late summer of 1968, while serving aboard the USS Furse, he went ashore at Cam Ranh Bay in the Republic of Vietnam to collect spare parts following a period of combat that destroyed some necessary communication wires, and was therefore exposed to herbicides.  He reported he was ashore for only a few hours and the USS Furse left Cam Ranh Bay that same evening.  

In support of his contentions, the Veteran submitted a copy of correspondence with a Mr. H.A., a former Lieutenant who was stationed aboard the USS Furse with the Veteran.  In his correspondence with the Veteran, Mr. H.A. stated that in 1968 the USS Furse moored at a pier in Cam Ranh Bay in order to load ammunition and that this was the only time he [Mr. H.A.] had gone ashore in the Republic of Vietnam.  Notably, Mr. H.A. has authored a book about his experience in the United States Navy which details the time the USS Furse spent during the Vietnam Era.  

The Veteran's service personnel records (SPRs) establish that he was assigned to the USS Furse in June 1967, and remained with the USS Furse until his separation from active service in December 1968.  His SPRs also show that in April 1968 he deployed with the USS Furse in support of operations in the Republic of Vietnam.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was equivalent to a civilian electronics position and that he received the Vietnam Service Medal and a Combat Action Ribbon.  

After performing research, the U.S. Army and Joint Service Records Research Center (JSRRC) was able to confirm that the USS Furse participated in various operations in the coastal waters of the Republic of Vietnam during the summer of 1968.  However, the JSRRC was unable to verify the Veteran's contentions that he went ashore while the USS Furse was moored in Cam Ranh Bay, or that the USS Furse was actually moored at Cam Ranh Bay.

While there are no official records to substantiate the Veteran's claims of going ashore at Cam Ranh Bay, there is circumstantial evidence supporting his claim.  Specifically, the statement from Mr. H.A. that the USS Furse was moored at Cam Ranh Bay and that he went ashore; the Veteran's statements that he went ashore while at Cam Ranh Bay to collect spare parts; and the JSRRC verification that the USS Furse was in fact operating in the coastal waters of the Republic of Vietnam during the summer of 1968, support the Veteran's contention that he was exposed to herbicides.  Further, it is reasonable to conclude that the Veteran's reported time spent on the ground in the Republic of Vietnam, to look for spare parts while the ship was loading ammunition, would not necessarily be verifiable by records from NPRC.  However, the Board finds that the Veteran's statements that he went ashore to look for spare parts are congruent with his MOS, and based on the other evidence of record, the Board find these statements to be credible.  Therefore, the Board concedes that the Veteran went ashore in the Republic of Vietnam, and is thus presumed to have been exposed to herbicides.  

In sum, the Veteran has a current diagnosis of diabetes mellitus, which is at a compensable level, and he was exposed to herbicides while on active service.  As such, service connection for diabetes mellitus is warranted.  


ORDER

Entitlement to service connection for diabetes mellitus type II is granted.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


